Writ of Mandamus is DENIED; Opinion Filed August 29, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01150-CV

                              IN RE RAMIRO CHAPA, Relator

                 Original Proceeding from the 203rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F04-36350-P

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Evans
                                   Opinion by Justice Evans
       The Court has before it relator’s “motion and request to compel lower district court to

dismiss pending indictment pursuant to sixth amendment violation of speedy trial right.” We

treat this document as a petition for writ of mandamus. Relator contends the trial court violated a

ministerial duty by not dismissing the indictment against him. The facts and issues are well

known to the parties, so we need not recount them herein. Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig. proceeding); State of

Tex. ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App.
2001) (orig. proceeding). Accordingly, we DENY relator=s petition for writ of mandamus.




131150F.P05                                       /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE




                                            –2–